ASSET PURCHASE AGREEMENT




ASSET PURCHASE AGREEMENT (the "Agreement") dated June 30, 2015, by and between
Ballroom Dance Fitness, Inc., a Florida Public Corporation (the "Purchaser") and
World Arena Rugby, Inc., a Nevada Corporation (the "Seller") which is a wholly
owned subsidiary of ZUMA Beach Entertainment, Inc. The Purchaser and the Seller
are sometimes referred to herein individually as "Party" and collectively as the
"Parties".

WITNESSETH:




WHEREAS, the Seller is in the business of structuring and operating a sporting
event, specifically in the sport known as Rugby, and has created the sole
concept to form a new Rugby league with its "live "public presentation being
played in an indoor arena (the "Production"). Seller additionally has expertise
in the sport known as Rugby and presented the concept and operations format,
together with the Production, for sale to the Purchaser. Seller holds the rights
to sell the name, concept and operating format to Purchaser; and

WHEREAS, the Seller wishes to sell, and the Purchaser wishes to purchase, the
Production and all rights and interests owned by the Seller as to the name,
concept and the operating format with respect thereto, upon the terms and
subject to the conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:

ARTICLE I

SALE OF ASSETS




Section 1.1. Assets Purchased. On the terms and subject to the conditions set
forth in this Agreement, the Seller hereby sells, transfers, conveys, assigns
and delivers to the

Purchaser, and the Purchaser hereby purchases, except as set forth in Section
1.2, all of the Seller's right, title and interest in, the Production together
with all intangible property and intellectual property related thereto
(collectively, the "Assets"), free and clear of all mortgages, liens, security
interests, encumbrances, claims, charges and restrictions of any kind or
character (collectively, "Liens").

Section 1.2. Excluded Assets. Anything in Section 1.1 to the contrary

notwithstanding, there shall be excluded from the assets, properties and rights
to be transferred to the Purchaser hereunder, (a) any rights of the Seller under
this Agreement; and (b) any assets specifically detailed on Schedule 1.2 to this
Agreement.

Section 1.3. No Assumed Liabilities. In connection with the sale, transfer,

conveyance, assignment and delivery of the Assets pursuant to this Agreement, on
the terms and subject to the conditions set forth in this Agreement, the
Purchaser shall assume no liabilities assumed by the Seller in connection with
the Assets. The Purchaser shall not assume by virtue of this Agreement or the
transactions contemplated hereby, and shall have no liability for, any

1








liabilities of the Seller with respect to any action or inaction of the Seller
prior to the Closing, whether known or unknown, contingent or otherwise and of
any kind, character or description whatsoever.




ARTICLE II

CONSIDERATION AND CLOSING




Section 2.1. Consideration. In full consideration for the purchase by the
Purchaser of the Assets, Purchaser shall deliver to Seller the following
consideration (the "Consideration") for the purchase of the Assets as described
below:

(a)

Three million (3,000,000) shares of fully paid and non-assessable shares of the
Company's Common Stock par value $1.00 (the "Shares").

(b)

Employment Agreements for Mark Savoy & Aric Gastwirth. Employment Agreements
shall be treated as confidential information.

Section 2.2. Closing. The closing of the transactions contemplated by this
Agreement (the "Closing") shall take place concurrently and simultaneously with
(a) the execution and delivery of this Agreement, at the offices of the
Purchaser at 10:00 a.m. local time on June 30, 2015 or such other date and
places as the Purchaser and Seller may mutually agree upon and (b) the closing
of the transactions contemplated by the Asset Purchase Agreement between
Purchaser and Seller (the "Closing Date").

Section 2.3. Further Assurance; Post Closing Cooperation. All transactions at
the Closing shall be deemed to have taken place simultaneously. At the Closing,
the Purchaser shall deliver to the Seller the Consideration and the Seller shall
deliver an acceptable Bill of Sale evidencing the transfer of the Assets to
Purchaser. The Seller will, from time to time, at the request of the Purchaser,
whether at or after the Closing Date, execute and deliver such other and further
instruments of conveyance, assignment, transfer and consent as the Purchaser or
its counsel may reasonably require for the most effectual conveyance and
transfer of the Assets to the Purchaser, and the Seller will assist the
Purchaser, including taking all necessary action in the delivery of possession
of the Assets to the Purchaser. In addition, in the event Seller receives any
checks or drafts payable to the order of the Seller relating to the Assets
purchased by the Purchaser hereunder subsequent to the Closing Date, Seller
shall promptly forward such checks or drafts directly to Purchaser. Following
the Closing, each Party will afford the other Party, its counsel and its
accountants, during normal business hours, reasonable access to the books,
records and other data relating to the Assets in its possession with respect to
periods prior to the Closing and the right to make copies and extracts
therefrom, to the extent that such access may be reasonably required by the
requesting party in connection with (a) the preparation of tax returns, (b) the
determination or enforcement of rights and obligations under this Agreement, (c)
compliance with the requirements of any Governmental or Regulatory Authority,
(d) the determination or enforcement of the rights and obligations of any
Indemnified Party (as defined in Section 8.2) or (e) in connection with any
actual or threatened action or proceeding.

Section 2.4. Third-Party Consents. Anything in this Agreement to the contrary
notwithstanding, in the event an assignment or purported assignment to the
Purchaser of any of

2











the agreements, contracts or commitments of the Seller (sometimes collectively
referred to as a "contract" or the "contracts"), or any claim, right or benefit
arising thereunder or resulting therefrom, without the consent of other parties
thereto, would constitute a breach thereof or would not result in the Purchaser
receiving all of the rights of the Seller thereunder, such contract shall be
deemed not to have been assigned by the Seller to the Purchaser. In those
circumstances, if requested by the Purchaser, after the Closing, the Seller will
use its reasonable commercial efforts to obtain any such consent. If such
consent is not obtained and is required to effectively assign a contract to the
Purchaser, the Seller will cooperate with the Purchaser in any reasonable
arrangement to provide the Purchaser with the full claims, rights and benefits
under any such contract, including enforcement at the cost and for the benefit
of the Purchaser of any and all rights of the Seller, as the case may be,
against a third party thereto arising out of the breach or cancellation by such
third party or otherwise, and any amount received by the Seller in respect
thereof shall be held for and paid over to the Purchaser.




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER




The Seller represents and warrants and agrees to and with the Purchaser, as
follows:

Section 3.1 Execution and Validity of Agreement; Existence and Good Standing.
The Seller has the full power and authority to enter into this Agreement and to
perform its obligations hereunder. The execution and delivery of this Agreement
by the Seller and the consummation by the Seller of the transactions
contemplated hereby have been duly authorized by all required action on behalf
of the Seller. This Agreement has been duly and validly executed and delivered
by the Seller and, assuming due authorization, execution and delivery by the
Purchaser, constitute legal, valid and binding obligations of the Seller
enforceable against it in accordance with its terms except as enforceability may
be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting the enforcement of
creditors' rights generally, general equitable principles (regardless of whether
such enforceability is considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing. The Seller is a duly organized
and validly existing corporaton in good standing under the laws of the State of
Nevada with the full power and authority to own its property and to carry on its
business in the places where such properties are now owned or operated or such
business is now being conducted.

Section 3.2 Title to Properties; Encumbrances. The Seller has good and valid
title to, or enforceable leasehold interests in or valid rights under contract
to use, all of the Assets (tangible and intangible). The Purchaser is hereby
being vested with good and marketable title in and to the Assets, free and clear
of all Liens.

Section 3.3. Contracts. Schedule 3.3 hereto contains an accurate and complete
list of all agreements to which the Seller is a party and which relate to the
Assets. Each agreement, contract and commitment of the Seller, including, but
not limited to those set forth on Schedule 3.3 is in full force and effect, and
there exists no default or event of default by the Seller or to the best
knowledge, information and belief of the Seller and, by any other party, or
occurrence, condition, or act (including the purchase of the Assets hereunder)
which, with the giving of notice, the lapse of time or the happening of any
other event or condition, would become a

3











default or event of default thereunder by the Seller, and there are no
outstanding claims of breach or indemnification or notice of default or notice
of termination of any such agreement, contract and commitment.




Section 3.4. Non-Contravention. The execution, delivery and performance by the
Seller of its obligations hereunder and the consummation of the transactions
contemplated hereby, will not (a) result in the violation by the Seller of any
statute, law, rule, regulation or ordinance (collectively "Laws"), or any
judgment, decree, order, with, permit or license (collectively "Orders") of any
court, tribunal, arbitrator, authority, agency, commission, official or other
instrumentality of the United States, county, city or other political
subdivision (a "Governmental or Regulatory Authority") applicable to the Seller
or any of its assets or properties.

Section 3.5. Approvals and Consents. Except as disclosed on Schedule 3.5, no
consent, approval or action of, filing with or notice to any Governmental or
Regulatory Authority or other public or private third Person is necessary or
required under any of the terms, conditions or provisions of any Law or Order of
any Governmental or Regulatory Authority or any Instrument to which the Seller
is a party or by which its assets or properties are bound for the execution and
delivery of this Agreement by the Seller, the performance by the Seller of its
obligations hereunder or the consummation of the transactions contemplated
hereby.

Section 3.6

Litigation. Except as set forth on Schedule 3.6, there is no action, suit,

proceeding at law or in equity by any Person, or any arbitration or any
administrative or other proceeding by or before (or to the best knowledge,
information and belief of the Seller, any investigation by) any Governmental or
Regulatory Authority, pending or, to the best knowledge, information and belief
of the Seller, threatened, against the Seller with respect to this

Agreement, the Assets or the transactions contemplated hereby. Schedule 3.6 also
sets forth with respect to each pending or threatened action, suit or proceeding
listed thereon, the amount of costs, expenses or damages the Seller has incurred
to date and reasonably expects to incur through conclusion thereof. The Seller
is subject to any judgment, order or decree entered in any lawsuit or
proceeding.

Section 3.7 Liabilities. Except as set forth in Schedule 3.7, there are no
outstanding claims, liabilities or indebtedness of any nature whatsoever
(collectively in this Section 3.7, "Liabilities") whether accrued, absolute or
contingent, determined or undetermined, asserted or unasserted, and whether due
or to become due with respect to the Assets.

Section 3.8. Intellectual Properties. Schedule 3.8 hereto sets forth a list of
all Intellectual Property (as defined below) owned by the Seller (inclusive of
any work product which was assigned to Seller as a "work made for hire") which
relate to the Assets and all agreements under which any Person has granted a
license for any Intellectual Property to the Seller with respect to the Assets.
The Seller by ownership or license has all right, title and interest in, or has
the requisite permission and authority to use, all Intellectual Property used in
connection with the Assets. Except as set forth on Schedule 3.8, with respect to
the Assets, no claim of infringement or misappropriation of Intellectual
Property is pending or, to the best knowledge, information and belief of the
Seller, threatened against the Seller and, to the best knowledge, information
and belief of the Seller, the Seller is infringing or misappropriating any

4











Intellectual Property of any Person. The Seller has granted any license,
franchise or permit in effect on the date hereof to any Person to use any
Intellectual Property owned by it. The term "Intellectual Property" means
patents and patent rights, trademarks and trademark rights, tradenames and
tradename rights, service marks and service mark rights, service names and
service name rights, copyright and copyright rights, trade secrets and trade
secret rights, rights of privacy and publicity, and other proprietary
intellectual property rights and all pending applications for and registrations
of any of the foregoing.




Section 3.9. Compliance with Laws; Licenses and Permits.

(i) Compliance. With respect to the Assets, the Seller has conducted its
business in compliance with all applicable (a) Laws and Orders promulgated by
all Governmental or Regulatory Authorities; (b) all environmental Laws and
Orders; and (c) all Laws and Orders relating to labor, civil rights, and
occupational safety and health laws, worker's compensation, employment and
wages, hours and vacations, or pay equity, except in each case (other than with
respect to compliance with environmental Laws and Orders) where the failure to
so comply would not reasonably be expected to have a "Material Adverse Effect"
(which shall mean any material and adverse effect on the value of the Assets in
the aggregate in excess of $5000). The Seller has not been charged with, or, to
the best information, knowledge and belief of the Seller threatened with or
under any investigation with respect to, any charge concerning any violation of
any such Laws or Orders.

(ii) Licenses. With respect to the Assets, the Seller has all Licenses required
by any Governmental or Regulatory Authority for the production and distribution
of the Production and the use of the Assets as contemplated by the Purchaser,
except where the failure to have such Licenses would not reasonably be expected
to have a Material Adverse Effect. All of the Licenses are in full force and
effect and no action or claim is pending, nor to the best knowledge, information
and belief of the Seller is threatened, to revoke or terminate any of such
Licenses or declare any such License invalid in any material respect.

Section 3.10. Brokers. Except as set forth on Schedule 3.10, no broker, finder,
agent or similar intermediary has acted on behalf of the Seller, any affiliate
thereof, or the Seller in connection with this Agreement or the transactions
contemplated hereby, and no brokerage commissions, finder's fees or similar fees
or commissions are payable by the Seller, any affiliate thereof, or the Seller
in connection therewith based on any agreement, arrangement or understanding
with any of them.

Section 3.11. Copies of Documents. The Seller has caused to be made available
for inspection and copying by the Purchaser and its advisers, true, complete and
correct copies of all documents referred to in this Article III or in any
Schedule.

ARTICLE IV

REPRESENTATIONS OF THE PURCHASER




The Purchaser represents, warrants and agrees to and with the Seller as follows:

Section 4.1 Existence and Good Standing. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida with full

5








power and authority to own its property and to carry on its business all as and
in the places where such properties are now owned or operated or such business
is now being conducted.




Section 4.2. Execution and Validity of Agreements. The Purchaser has the full
power and authority to make, execute, deliver and perform this Agreement and the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement by the Purchaser and the consummation of the transactions contemplated
hereby have been duly authorized by all required corporate action on behalf of
the Purchaser and this Agreement has been duly and validly executed and
delivered by the Purchaser and assuming due authorization, execution and
delivery by the Seller, constitute legal, valid and binding obligations of the
Purchaser, enforceable against it in accordance with their terms.

Section 4.3. Non-Contravention; Approvals and Consents.

(i) Non-Contravention. The execution, delivery and performance by the Purchaser
of its obligations hereunder and the consummation of the transactions
contemplated hereby and thereby, will not (a) violate, conflict with or result
in the breach of any provision of the Articles of Incorporation (or other
comparable charter documents) of the Purchaser, or (b) result in the violation
by the Purchaser of any Laws or Orders of any Governmental or Regulatory
Authority, applicable to the Purchaser or any of its assets or properties.

(ii) Approvals and Consents. Except as disclosed on Schedule 4.3.2, no consent,
approval or action of, filing with or notice to any Governmental or Regulatory
Authority or other public or private third party is necessary or required under
any of the terms, conditions or provisions of any Law or Order of any
Governmental or Regulatory Authority or any Instrument to which the Purchaser is
a party or by which the Purchaser or any of its assets or properties is bound
for the execution and delivery of this Agreement by the Purchaser, the
performance by the Purchaser of its obligations hereunder or the consummation of
the transactions contemplated hereby.

Section 4.4. Brokers. Except as disclosed on Schedule 4.4 hereto, no broker,
finder, agent or similar intermediary has acted on behalf of the Purchaser or
its affiliates in connection with this Agreement or the transactions
contemplated hereby, and no brokerage commissions, finder's fees or similar fees
or commissions are payable by the Purchaser or its affiliates in connection
therewith based on any agreement, arrangement or understanding with any of them.

Section 4.5. Disclosure. No representation or warranty contained in this
Agreement, and no statement contained in any Schedule or in any certificate,
list or other writing furnished to the Seller pursuant to any provision of this
Agreement, contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements herein or therein, in
the light of the circumstances under which they were made, not misleading.

ARTICLE V

ACTIONS AT CLOSING BY THE SELLER




Simultaneously herewith:

6











Section 5.1. Bill of Sale and Assignments. The Seller is delivering to Purchaser
appropriate Bills of Sale and Assignments relating to the Assets described in
Section 1.1, all in form and substance reasonably satisfactory to Purchaser and
its counsel.

Section 5.2. Certified Resolutions. The Seller is delivering to the Purchaser a
copy of resolutions of the members of the Seller authorizing the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby, certified to and by an officer of the Seller.

Section 5.3 Proceedings. All proceedings taken in connection with the
transactions contemplated by this Agreement and all documents incident thereto
were reasonably satisfactory in form and substance to the Purchaser and its
counsel, and the Purchaser received copies of all such documents and other
evidences as it or its counsel reasonably requested in order to establish the
consummation of such transactions and the taking of all proceedings in
connection therewith.

ARTICLE VI

ACTIONS AT CLOSING BY THE PURCHASER




Simultaneously herewith:

Section 6.1. Required Approvals, Notices and Consents. The Purchaser shall have
obtained or given, at no expense to the Seller, and there shall not have been
withdrawn or modified any notices, consents, approvals or other actions listed
on Schedule 4.3.2 hereof. Each such consent or approval shall be in form
reasonably satisfactory to counsel for the Seller.

Section 6.2. Certified Resolutions. The Purchaser is delivering to the Seller a
copy of the resolutions of the Purchaser authorizing the execution, delivery and
performance of this Agreement and the transactions contemplated hereby,
certified to by an officer of the Purchaser.

Section 6.3. Proceedings. All proceedings taken in connection with the
transactions contemplated by this Agreement, and all documents incident thereto
were reasonably satisfactory in form and substance to the Seller and its counsel
and the Seller received copies of all such documents and other evidences as it
or its counsel may reasonably request in order to establish the consummation of
such transaction and the taking of all proceedings in connection therewith.

ARTICLE VII

OTHER AGREEMENTS




Section 7.1. Taxes. The Seller (and its members personally) shall be fully
responsible for and shall pay any and all Taxes relating to the Assets arising
from all periods prior to Closing Date as well as capital gains arising from the
transfer and sale of the Assets to the Purchaser hereunder and the transactions
contemplated by this Agreement.

Section 7.2. Clawback Provision. The Purchaser acknowledges that Seller desires
to ensure the Production continues in existence throughout and after the
duration of this Agreement. In the event that Purchaser should decide to
discontinue with the Production for any reason, Seller shall have the right to
reacquire the Production from Purchaser.

7











In the event the provisions of this Section are enacted, the Seller shall have
the option to reacquire the Production. If Purchaser decides to discontinue the
Production within the first six (6) months of this Agreement, Seller shall have
the right to re-acquire said Production for the same consideration as initially
paid by Purchaser. If Purchaser discontinues the Production after the initial
six (6) month period, Seller shall have right of first refusal on any valid and
confirmable offer received by Purchaser for the Production. If no valid offer
has been received, Seller shall have the right to re-acquire said Production for
the same consideration as initially paid by Purchaser.

ARTICLE VIII

SURVIVAL; INDEMNITY




Section 8.1. Survival. Notwithstanding any right of any party hereto fully to
investigate the affairs of any other Party, and notwithstanding any knowledge of
facts determined or determinable pursuant to such investigation or right of
investigation, each Party hereto shall have the right to rely fully upon the
representations, warranties, covenants and agreements of the other Parties
contained in this Agreement and the Schedules, if any, furnished by any other
Party pursuant to this Agreement, or in any certificate delivered at the Closing
by any other Party. Subject to the limitations set forth in Sections 8.5.1 and
8.5.2, the respective representations, warranties, covenants and agreements of
the Seller and the Purchaser contained in this Agreement shall survive the
Closing.

Section 8.2. Obligation of the Seller to Indemnify. Subject to the limitations
contained in Section 8.5.1, the Seller hereby agrees to indemnify the Purchaser
and its affiliates (individually a "Purchaser Indemnified Party" and
collectively, the "Purchaser Indemnified Parties") against, and to protect, save
and keep harmless the Purchaser Indemnified Parties from, and to assume
liability for, payments of all liabilities (including liabilities for Taxes,
obligations, losses, damages, penalties, claims, actions, suits, judgments,
settlements, out-of-pocket costs, expenses and disbursements (including
reasonable costs of investigation, and reasonable attorneys', accountants' and
expert witnesses' fees) of whatever kind and nature (collectively, "Losses"),
that may be imposed on or incurred by the Purchaser Indemnified Parties as a
consequence of or in connection with (a) any misrepresentation, inaccuracy or
breach of any warranty or representation contained in Article III hereof, (b)
any breach or failure by the Seller to comply with perform or discharge any
obligation, agreement or covenant by the Seller contained in this Agreement; or
(c) the assertion by any third party of any claim or cause of action which arose
prior to the Closing. The term "Losses" as used herein is not limited to matters
asserted by third parties against a Purchaser Indemnified Party but includes
Losses incurred or sustained by a Purchaser Indemnified Party in the absence of
third party claims.

Section 8.3. Obligation of the Purchaser to Indemnify. Subject to the
limitations set forth in Section 8.6.2 hereof, the Purchaser hereby agrees to
indemnify the Seller and its affiliates (collectively, the "Seller Indemnified
Parties"; the Purchaser Indemnified Parties and the Seller Indemnified Parties,
collectively, the "Indemnified Parties") against, and to protect, save and keep
harmless the Seller Indemnified Parties from and to assume liability for any and
all Losses that may be imposed on or incurred by the Seller Indemnified Parties
as a consequence of or in connection with (a) any misrepresentation, inaccuracy
or breach of any warranty or representation contained in Article IV hereof (b)
any breach or failure by the

8











Purchaser to comply with, perform or discharge any obligation, agreement or
covenant by the Purchaser contained in this Agreement or (c) the assertion by
any third party of any claim or cause of action relating to any liability which
arose prior to the Closing.

Section 8.4. Indemnification Procedures.

(i) Notice of Asserted Liability. The Indemnified Party shall promptly give
notice (the "Claims Notice") to the party or parties required to pay any amount
in respect of Losses under Section 8.2 or 8.3 (collectively, the "Indemnifying
Party"), of any demand, claim or circumstances which in good faith it believes
gives rise, or with the lapse of time would or might give rise to a claim or the
commencement (or threatened commencement) of any action, proceeding or
investigation that may result in any Losses (an "Asserted Liability") without
regard to the limitations on indemnification set forth in Section 8.5 below. The
Claims Notice shall describe the Asserted Liability in reasonable detail, shall
indicate the amount (estimated, if necessary, and to the extent feasible) of the
Losses that have been or may be suffered by an Indemnified Party.

(ii) Defense of Asserted Liability. The Indemnifying Party may elect to
compromise, settle or defend, at its own expense and by its own counsel (such
counsel to be reasonably satisfactory to the Indemnified Party), any Asserted
Liability. If the Indemnifying Party elects to compromise, settle or defend such
Asserted Liability, it shall within 30 days (or sooner, if the nature of the
Asserted Liability so requires) notify the Indemnified Party in writing of its
intent to do so and the Indemnified Party shall cooperate, at the request and
expense of the Indemnifying Party, in the settlement or compromise of, or
defense against, such Asserted Liability. If the Indemnifying Party elects not
to compromise, settle or defend the Asserted Liability, or fails to notify the
Indemnified Party of its election as herein provided, the Indemnified Party may
pay, compromise, settle or defend such Asserted Liability at the expense of the
Indemnifying Party and the Indemnifying Party shall be bound by the results
obtained by the Indemnified Party with respect to such third party claim.
Notwithstanding the foregoing, the Indemnifying Party may not settle or
compromise any claim without the prior written consent of the Indemnified Party,
which consent shall not be unreasonably withheld or delayed. If an Indemnified
Party refuses to consent to a bona fide offer of settlement which provides
solely for a monetary payment and includes an unconditional release from all
liability without future obligation or prohibition on the part of the
Indemnified Party, which the Indemnifying Party wishes to accept, the
Indemnified Party may continue to pursue such matter, free of any participation
by the Indemnifying Party, at the expense of the Indemnified Party. However, in
such event, the obligation of the Indemnifying Party shall be limited to the
amount of the offer of settlement which the Indemnified Party refused to accept
plus the costs and expenses of the Indemnified Party incurred prior to the date
the Indemnifying Party notified the Indemnified Party of the offer of
settlement. The Indemnified Party shall have the right to employ its own counsel
in any case with respect to an Asserted Liability, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Party unless (a) the
employment of such counsel shall have been authorized in writing by the
Indemnifying Party in connection with the defense of such action, (b) such
Indemnifying Party shall not have, as provided above, promptly employed counsel
reasonably satisfactory to such Indemnified Party to take charge of the defense
of such action, or (c) such Indemnified Party shall have reasonably concluded
that there may be one or more legal defenses available to it which are different
from or additional to those

9











available to such Indemnifying Party, in any of which events such reasonable
fees and expenses shall be borne by the Indemnifying Party and the Indemnifying
Party shall not have the right to direct the defense of such action on behalf of
the Indemnified Party in respect of such different or additional defenses. If
the Indemnifying Party chooses to defend any claim, the Indemnified Party shall
make available to the Indemnifying Party any books, records or other documents
within its control that are necessary or appropriate for such defense. The
Parties hereto agree to cooperate fully with one another in the defense,
compromise or settlement of any Asserted Liability.




(iii) Control by Purchaser. All decisions and determinations to bemade by the
Purchaser and/or a Purchaser Indemnified Party under this Article VIII shall be
made by the Purchaser in the name of and on behalf of the Purchaser or such
other Purchaser Indemnified Party and all such decisions and determinations
shall be binding upon the parties hereto and such Purchaser Indemnified Party.

Section 8.5. Limitations on Indemnification.

(i) Termination of Indemnification Obligations of the Seller. Theobligation of
the Seller to indemnify under Section 8.2 hereof shall terminate on the fourth
anniversary of the Closing Date, except as to matters as to which the Purchaser
Indemnified Party has made a claim for indemnification or given a Claims Notice
under Section 8.4 hereof on or prior to such date. The obligation to indemnify
shall survive the expiration of such period until such claim for indemnification
is finally resolved and any obligations with respect thereto are fully
satisfied.

(ii) Termination of Indemnification Obligations of the Purchaser.The obligation
of the Purchaser to indemnify under Section 8.3 hereof shall terminate on the
fourth anniversary of the Closing Date, except as to matters as to which any
Seller Indemnified Party has made a claim for indemnification or given a Claims
Notice under Section 8.4 hereof on or prior to such date, in which case the
right to indemnification with respect thereto shall survive such period until
such claim for indemnification is resolved and any obligations with respect
thereto are fully satisfied.

Section 8.6. Treatment. Any indemnity payments by an Indemnifying Party to an
Indemnified Party under this Article VIII shall be treated by the Parties as an
adjustment to the Purchase Price.

ARTICLE IX

MISCELLANEOUS




Section 9.1. Expenses. The parties hereto shall pay all of their own expenses
relating to the transactions contemplated by this Agreement, including, without
limitation, the fees and expenses of their respective counsel and financial
advisers.

Section 9.2. Governing Law. This Agreement has been entered into in the State of
Florida and the validity, interpretation and legal effect of this agreement
shall be governed by the laws of the State of Florida applicable to contracts
entered into and performed entirely within

10











such state. The Florida courts (state and federal) located in the County of
Broward and / or Palm Beach Florida only will have jurisdiction of any
controversies regarding this Agreement and the parties hereto consent to the
jurisdiction of said courts. Any action or other proceeding which involves such
a controversy will be brought in the courts located in the County of Broward and
/ or Palm Beach Florida, and not elsewhere. Any process in any action, suit or
proceeding arising out of or relating to this Agreement may, among other
methods, be served upon either party hereto by delivering it or mailing it in
accordance with paragraph 12 hereinabove. Any such delivery or mail service
shall be deemed to have the same force and effect as personal service in
Florida.




Section 9.3. "Person" Defined. "Person" shall mean and include an individual, a
company, a joint venture, a corporation (including any non-profit corporation),
an estate, an association, a trust, a general or limited partnership, a limited
liability company, a limited liability partnership, an unincorporated
organization and a government or other department or agency thereof.

Section 9.4. "Knowledge" Defined. Where any representation and warranty
contained in this Agreement is expressly qualified by reference to the best
knowledge, information and belief of the Seller, such term shall be limited to
the actual knowledge of the Seller and unless otherwise stated such knowledge
that would have been discovered by the Seller after reasonable inquiry.

Section 9.5. "Affiliate" Defined. As used in this Agreement, an "affiliate" of
any Person, shall mean any Person that directly or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with such Person.

Section 9.6. "Code" Defined. As used in this Agreement, code means the Internal
Revenue Code of 1986, as amended.

Section 9.7. Captions. The Article and Section captions used herein are for
reference purposes only, and shall not in any way affect the meaning or
interpretation of this Agreement.

Section 9.8. Publicity. No party to this Agreement shall, and the Parties shall
insure that no representative of any Party shall, issue any press release or
other public document or make any public statement relating to this Agreement or
the matters contained herein without obtaining the prior approval of the other
Party.

Section 9.9. Notices. Unless otherwise provided herein, any notice, request,
instruction or other document to be given hereunder by any Party to any other
Party shall be in writing and shall be deemed to have been given (a) upon
personal delivery, if delivered by hand, (b) three days after the date of
deposit in the mails, postage prepaid, if mailed by certified or registered
mail, or (c) the next business day if sent by facsimile transmission (if receipt
is electronically confirmed) or by a prepaid overnight courier service, and in
each case at the respective addresses or numbers set forth below or such other
address or number as such party may have fixed by notice:

If to the Seller, addressed to:

11











World Arena Rugby, Inc.

C/O ZUMA Beach Entertainment, Inc.
3727 West Magnolia Blvd. Suite # 711
Burbank, CA. 91505

Attn: Mark Savoy




If to the Purchaser, addressed to:

Ballroom Dance Fitness, Inc.
111 U.S. Highway One
North Palm Beach FL 33408

Attn: Bill Forhan

Section 9.10. Parties in Interest. This Agreement may not be transferred,
assigned, pledged or hypothecated by any party hereto, other than by operation
of law. This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective heirs, executors, administrators,
successors and assigns.

Section 9.11. Severability. In the event any provision of this Agreement is
found to be void and unenforceable by a court of competent jurisdiction, the
remaining provisions of this Agreement shall nevertheless be binding upon the
parties with the same effect as though the void or unenforceable part had been
severed and deleted.

Section 9.12. Counterparts. This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument.

Section 9.13. Entire Agreement.  This Agreement, including the other documents
referred to herein and the Exhibits and Schedules hereto which form a part
hereof, contains the entire understanding of the parties hereto with respect to
the subject matter contained herein and therein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.

Section 9.14. Amendments. This Agreement may not be amended, supplemented or
modified orally, but only by an agreement in writing signed by the Purchaser and
the Seller.

Section 9.15. Third Party Beneficiaries. Each party hereto intends that this
Agreement shall not benefit or create any right or cause of action in or on
behalf of any Person other than the parties hereto and their respective
successors and assigns as permitted hereunder and pursuant to Purchaser's
Operating Agreement.

Section 9.16. Gender and Person. Wherever the context so requires, the masculine
pronoun shall include the feminine and the neuter, the neuter pronoun shall
include the feminine

12











and the masculine, and the singular shall include the plural and the plural
shall include the singular.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
Execution Date effective as of the Closing Date.

World Arena Rugby, Inc.




By: /s/ Mark Savoy

6-30-15
Name: Mark Savoy
Title: CEO / President

Zuma Beach Entertainment, Inc.

By: /s/ Mark Savoy

6-30-15
Name: Mark Savoy
Title: CEO / President

Ballroom Dance Fitness Inc. Zoom Companies, Inc.

By: /s/ William Forhan
Name: William Forhan
Title: CEO



































































13











SCHEDULE 1.2




LIST OF ASSETS EXCLUDED UNDER SECTION 1.2 OF AGREEMENT




1. Team options on the following cities will remain with Seller: All the below
cities will be subject to the standard Team Agreement

Philadelphia

New York

New Jersey

Austin/ Dallas

The state of California in full

2. Any and all rights to World Rugby Magazine







SCHEDULE 3.3




CONTRACTS




1. None







SCHEDULE 3.5




APPROVALS AND CONSENTS




1. None







SCHEDULE 3.6




LITIGATION

1. None







SCHEDULE 3.7







14











LIABILITIES

1. None




SCHEDULE 3.8




INTELLECTUAL PROPERTIES

1. None




SCHEDULE 3.10




BROKERS

1. None

















































15



